DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    ANDREA MARCINE GOLDMAN,
                            Appellant,

                                    v.

                IMRAN RAZA and FIRDOUS SIDDIQUI,
                            Appellees.

                              No. 4D21-3530

                          [October 27, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Gerald Joseph Curley, Judge; L.T. Case No.
502021CA001363.

  Andrea Marcine Goldman, Lake Worth, pro se.

  Peter M. Armold of Gary Dtyrych & Ryan, P.A., North Palm Beach, for
appellees.

PER CURIAM.

  Affirmed.

LEVINE, CONNER and KUNTZ, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.